Exhibit 10.40

Spire Inc.

 

2015 Equity Incentive Plan

Performance Contingent Stock Unit Award

 

THIS AWARD (“Award”) is made by Spire Inc. (the “Company”) as of the 20th day of
November, 2019.

 

Pursuant to the terms of the Company’s 2015 Equity Incentive Plan (“Plan”), the
Participant has been awarded the number of performance contingent stock units
associated with the Award Date reflected on the equity records of the Company
(“Units”).  This number represents the Target Performance level of achievement
that can be earned under this Award.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Award, the parties hereto hereby agree as follows:

1.Performance Contingent Stock Unit Award.  Subject to the potential reduction
as set forth in Section 5, and further subject to the other terms and conditions
of this Award, the Units will become non-forfeitable (“Vested”) on November 20,
2020 (“Vesting Date”), provided that (i) the Compensation Committee of the
Company’s Board of Directors (“Committee”) has certified that the Company has
achieved Dividend Related Earnings (as defined in the Appendix) for the
performance period from October 1, 2019 through September 30, 2022 (“Performance
Period”) and (ii) the Participant is continuously employed by the Company until
the Vesting Date.

 

2.Dividend Equivalents. Any cash dividends declared before the Vesting Date on
the shares of common stock underlying the Units (“Shares”) shall not be paid
currently but shall be accumulated during the Performance Period for such Units
(“Dividend Equivalents”) and become payable, if at all, on the Vesting Date. If
the Participant has elected to defer Units under the Spire Deferred Income Plan
(“Deferred Income Plan”), any cash dividends on the Shares shall be contributed
to the Participant’s Deferred Income Plan account and shall be governed by the
terms of the Deferred Income Plan. If all or a portion of the Units and shares
of common stock underlying such Units are forfeited, the Dividend Equivalents
relating to such forfeited Units and Shares shall also be forfeited.  Dividend
Equivalents shall be paid as provided below in Section 6 and shall not accrue
any earnings or interest during the Performance Period.

 

3.Award Date.  The Award Date of the Units awarded hereunder is November 20,
2019.

4.Incorporation of Plan.  All terms, conditions and restrictions of the Plan are
incorporated herein and made a part hereof as if stated herein.  If there is any
conflict between the terms and conditions of the Plan and this Award, the terms
and conditions of the Plan, as interpreted by the Committee, shall govern.  All
capitalized terms used herein, but not otherwise defined, shall have the meaning
given to such terms in the Plan.

5.Restrictions and Conditions.  Except as otherwise provided in this Award,
Participant shall forfeit any and all right to the Units and related Dividend
Equivalents if the Participant is terminated with or without cause or the
Participant voluntarily terminates employment with the Company and its
subsidiaries prior to the Vesting Date.

 

 

--------------------------------------------------------------------------------

 

6.Lapse of Restrictions.  The Participant accepts Units Award and agrees that
the restrictions relative to such Award shall lapse only following the
conclusion of the Performance Period and only to the extent that there are
Dividend Related Earnings certified by the Committee.  If there are no Dividend
Related Earnings, the Units and related Dividend Equivalents shall be forfeited.

The actual number of Units that vest after achieving Dividend Related Earnings
during the Performance Period may be adjusted by the Committee in its sole and
absolute discretion based on such factors as the Committee determines to be
appropriate and/or advisable including, without limitation, the Company’s
achievement relative to the metrics set forth in the Appendix to this Award for
the Performance Period (“Performance Metrics Formula”).  It is the intention of
the Committee that the Committee will exercise its discretion to adjust the
number of Units that will vest based on the Performance Metrics Formula,
provided that the Committee reserves the right to deviate from the Performance
Metrics Formula and may adjust the number of Units that will vest based on such
other factors as the Committee in its sole and absolute discretion determines to
be appropriate and/or advisable; provided, however, that it is the intention of
the Committee that it will deviate from the Performance Metrics Formula only in
extreme and unusual circumstances.

 

Any Dividend Equivalents that the Committee certifies are earned relative to the
Units will be paid to the Participant, or contributed to the Participant’s
Deferred Income Plan account if the Participant has elected to defer such Units,
in no event later than March 15 of the calendar year following the end of the
Vesting Date.  Any Shares underlying the Units that the Committee certifies are
earned will be issued and delivered to the Participant in no event later than
March 15 of the calendar year following the Vesting Date; provided, however, if
the Units are deferred under the Participant’s Deferred Income Plan account,
such Units shall be deferred pursuant to the terms of the Deferred Income Plan.

Notwithstanding the foregoing,

(A)In the event of a Change in Control, all of the Units and related Dividend
Equivalents shall be deemed earned and prorated based on the number of months in
the Performance Period to the date of the Change in Control, and the shares (or
cash with respect to Units deferred under the Deferred Income Plan) relative to
such Units shall be issued and related Dividend Equivalents payable within 30
days following such Change in Control if:

(i) the Award has not otherwise been forfeited and

(ii) the successor or surviving corporation (or parent thereof) does not assume
this Award or replace it with a comparable award, provided further that if the
Award is assumed or replaced, such assumed or replaced Award shall provide that
the restrictions shall lapse if Participant is involuntarily terminated without
Cause within 24 months of the Change in Control (a “Change in Control
Termination”);

 

--------------------------------------------------------------------------------

 

(B)If a Participant leaves the employment of the Company and its subsidiaries
due to death, disability or retirement (including early retirement and
disability retirement) prior to the end of the Vesting Date, the Participant
will be eligible to earn a prorated Award (including Dividend Equivalents), as
the Administrator in its sole discretion may determine, based on the number of
full months as a Participant during the Performance Period and will be eligible
to receive the Shares (and related Dividend Equivalents) to the extent certified
by the Committee as provided in Section 1 above; provided, however, any portion
of a prorated Award that has been previously deferred under the Deferred Income
Plan shall be contributed in cash to the Deferred Income Plan.

For purposes of this Section 6, the term “retirement” shall mean termination of
employment on or after attaining age 65.  The term “early retirement” shall mean
termination of employment on or after attaining age 55 and completing at least
five (5) years of service for the Company or its subsidiaries.  The term
“disability retirement” shall be defined in accordance with the defined benefit
pension plan sponsored by the Company or its subsidiaries in which the
Participant participates.

7.How Dividend Equivalents Held.  Dividend Equivalents are intended to
constitute an “unfunded” obligation of the Company and nothing in the Plan or
this Award shall give the Participant any rights that are greater than those of
a general unsecured creditor of the Company.  All amounts accumulated on the
Participant’s behalf under this Award shall continue for all purposes to be part
of the general assets of the Company.  Shares underlying the Units, when earned,
shall be issued and delivered as provided in Section 6; provided, however, any
Units deferred under the Deferred Income Plan shall be contributed in cash to
the Participant’s Deferred Income Plan account.

8.Units Non-Transferable.  The Units (and any related Dividend Equivalents)
shall not be transferable by Participant and may not be sold, assigned, disposed
of, or pledged or hypothecated as collateral for a loan or as security for
performance of any obligation or for any other purpose until after Shares
underlying the Units have been issued and delivered to the Participant.

9.No Right to Continued Employment.  Nothing in this Award shall confer on the
Participant any right to continuance of employment by the Company or a
subsidiary, nor shall it interfere in any way with the right of Participant’s
employer to terminate Participant’s employment at any time.

10.Tax Withholding and Tax Election.  The Company shall not be obligated to
deliver any Shares underlying the Units until Participant pays to the Company in
cash, or any other form of property acceptable to the Company, the amount
required to be withheld for any federal, state or local income, FICA or other
taxes of any kind with respect to such shares.  The Participant may, by notice
to the Company, elect to have such withholding satisfied by a reduction of the
number of whole Shares otherwise so deliverable, such reduction to be calculated
based on the Fair Market Value of the Shares.  Fair Market Value shall be
determined as the closing price of common shares of the Company on the Vesting
Date.  The Company and its subsidiaries shall, to the extent permitted by law,
have the right to deduct such taxes, from any payment of any kind otherwise due
to Participant.  Dividend Equivalents that become payable as provided in this
Award shall be subject to tax withholdings in accordance with tax laws then in
effect.

 

--------------------------------------------------------------------------------

 

The foregoing notwithstanding, any Units deferred under the Deferred Income Plan
shall be subject to withholding of such amounts as the Company reasonably may
determine are required to be withheld pursuant to any applicable Federal, state,
local, or foreign law or regulation.

11.Confidential Information and Restrictions on Soliciting Employees.
Notwithstanding any provision of this Award to the contrary, the Participant
shall pay to the Company the Fair Market Value of the Shares underlying the
Units that vest and are issued to Participant or deferred to the Participant’s
Deferred Income Plan account under this Award if, during the period beginning on
the date hereof and ending 18 months following the date the Participant’s
employment with the Company and its subsidiaries terminates (provided that such
termination is other than a Change in Control Termination), the Participant: (1)
discloses Confidential Information, as defined below, to any person not employed
by the Company or any of its subsidiaries or not engaged to render services to
the Company or any of its subsidiaries; or (2) Solicits Employees, as defined
below.  Fair Market Value shall be calculated on the date of the first violation
of this Section 11.

For purposes of this Section 11, “Confidential Information” means information
concerning the Company, its subsidiaries and their business that is not
generally known outside the Company, and includes (A) trade secrets;
(B) intellectual property; (C) methods of operation and processes;
(D) information regarding present and/or future products, developments,
processes and systems; (E) information on customers or potential customers,
including customers’ names, sales records, prices, and other terms of sales and
cost information; (F) personnel data; (G) business plans, marketing plans,
financial data and projections; and (H) information received in confidence from
third parties.  This provision shall not preclude the Participant from use or
disclosure of information known generally to the public other than by his or her
disclosure of such information or of information not considered confidential by
persons engaged in the business conducted by the Company or subsidiary or from
disclosure required by law or court order.

“Solicits Employees” means the Participant’s direct or indirect hire, solicit to
hire, or attempt to induce any employee of the Company or a subsidiary (who is
an employee of the Company or a subsidiary as of the time of such hire or
solicitation or attempt to hire) to leave the employment of the Company or a
subsidiary, or the Participant’s direct or indirect hire, solicit to hire, or
attempt to induce any former employee of the Company or a subsidiary (who was
employed by the Company or a subsidiary within the 12-month period immediately
preceding the date of such hire or solicitation or attempt to hire) to leave the
employment of the former employee’s then-current employer.

12.Integration.  This Award and the other documents referred to herein or
delivered pursuant hereto which form a part hereof, contains the entire
understanding of the parties with respect to its subject matter.  There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein.  This Award, including without limitation the Plan,
supersedes all prior agreements and understandings between the parties with
respect to its subject matter and may only be amended by mutual written consent
of the parties.

13.Governing Law.  This Award shall be governed by and construed and enforced in
accordance with the laws of the State of Missouri, without regard to the
provisions governing conflict of laws.

 

--------------------------------------------------------------------------------

 

14.Compliance with Laws and Regulations.  The obligations of the Company under
this Award shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required.

15.Participant Acknowledgment.  By accepting this Award, the Participant
acknowledges receipt of a copy of the Plan, and acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan and
this Award shall be final and conclusive.  Participant acknowledges that this
award is subject to the company's recoupment policy.

 

In addition, the Participant expressly acknowledges that violation by the
Participant of Section 11 of this Award will obligate the Participant to pay to
the Company the Fair Market Value of the Shares underlying the Units that become
vested or are issued pursuant to Section 6.

 

 

 

 

 

--------------------------------------------------------------------------------

 

Appendix to Performance Contingent Stock Unit Award

Performance Period.  The Performance Period begins October 1, 2019 and ends
September 30, 2022.

Dividend Related Earnings.  Dividend Related Earnings means average Earnings Per
Share over the Performance Period in excess of the annualized declared dividend
per share for the Common Stock as of the Award Date.

Earnings Per Share.  For purposes of this Award, Earnings Per Share means net
economic earnings per share as reported in the Company’s periodic reports filed
with the Securities and Exchanges Commission reporting the results for quarterly
and annual periods in the Performance Period.  The number of shares of Common
Stock used in calculating Earnings Per Share will be consistent with that number
used to calculate the Company’s basic earnings per share in its periodic
reports.

Performance Metrics.  The Performance Metrics Formula for this Award that the
Committee will use to adjust the number of Units that will Vest upon the
Company’s achievement of Dividend Related Earnings include two performance
metrics:  Average Earnings Per Share (50% weighting), and Relative Total
Shareholder Return (50% weighting) as described in more detail below:

Metric 1 – Average Earnings Per Share Example – Achieve Company Average Earnings
Per Share over the Performance Period as specified below.  Assumes a target
grant of 200 total units.  

 

Threshold

Low Target

Target

High Target

High Performance

Level of Performance

$/share

$/share

$/share

$/share

$/share

Units earned

50

95

100

105

200

High Performance for this metric reflects a 200% multiplier factor of target.

Metric 2 – Relative Total Shareholder Return (TSR) Example – Achieve level of
TSR relative to established comparator group using average stock price for the
last twenty (20) trading days of the last quarter of fiscal year 2018 and
average stock price for the last twenty (20) trading days of the last quarter of
fiscal year 2021, plus the value of reinvested dividends as provided
below.  Assumes a target grant of 200 total units.

 

 

Company TSR Rank

Calculated Percentile

Payout

 

 

1

 

 

High Performance

 

2

 

 

 

 

3

 

 

 

 

4

 

 

 

 

5

 

 

 

 

6

 

 

 

 

7

 

 

 

 

8

 

 

 

 

9

 

 

 

 

10

 

 

 

 

11

 

 

 

 

12

 

 

 

 

--------------------------------------------------------------------------------

 

 

13

 

 

 

 

14

 

 

 

 

15

 

 

 

 

16

 

 

 

 

17

 

 

 

 

18

 

 

 

 

19

 

 

 

 

20

 

 

 

 

21

 

 

 

 

22

 

 

 

 

23

 

 

Threshold

 

24

 

 

 

 

25

 

 

 

 

26

 

 

 

 

27

 

 

 

 

28

 

 

 

 

29

 

 

 

 

30

 

 

 

The Calculated Percentile and the number of Vested Units in the above table
shall be changed by the Committee in the event that the TSR performance of any
company in the comparator group cannot be determined due to a corporate event
such as a bankruptcy, merger or acquisition.

Vesting of this Relative TSR metric is further limited to the achievement of
positive absolute Total Shareholder Return for the performance period.  If
absolute Total Shareholder Return is negative, then the maximum number of units
earned under this Metric 2 shall not exceed the target number of Units and
related Dividend Equivalents.

High Performance for this metric reflects a 200% multiplier factor of target.

Performance Metrics Formula - Example.

o

If performance on each of the Performance Metrics is below threshold, then no
Units shall vest, and all Units and related Dividend Equivalents shall be
forfeited.

o

If performance on one or more of the Performance Metrics is achieved at or above
Threshold, the number of Units that vest (and the amount of Dividend Equivalents
that shall be payable) will equal the aggregate number of Units earned under
each Performance Metric.

o

If performance on one or more of the Performance Metrics has been achieved above
the Threshold levels of performance, the Administrator shall interpolate for
performance between the applicable levels for each Performance Metric and shall
determine the number of Units that shall vest (and the amount of Dividend
Equivalents that shall be payable).

o

Maximum number of units that shall vest is capped at 200% of target, and
achievable if both Performance Metrics achieve High Performance levels.

Because the Company cannot issue fractional shares, the administrator will round
down to the nearest whole number of Units in all calculations.

 

 